Citation Nr: 0033125	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-17 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for recurrent dizziness 
and migraine headaches.

2.  Entitlement to service connection for chronic low back 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In October 1998, the Board remanded the 
case for further development.  The development requested has 
been completed and the case is now ready for appellate review 
as to the issues of service connection for dizziness, 
migraine headaches, and chronic low back disorder.  The issue 
of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND section 
hereinafter.


FINDINGS OF FACT

1.  The service medical records are negative for treatment 
for or a diagnosis of migraine headaches or dizziness.

2.  The service medical records show complaints of back pain 
during service; objective findings were negative for any back 
disorder.

3.  The medical evidence shows that the veteran currently has 
a back disorder and migraine headaches; the evidence does not 
relate these disorders to service.


CONCLUSIONS OF LAW

1.  Dizziness and migraine headaches were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (2000).

2.  A low back disorder was not incurred in or aggravated by 
service; nor was arthritis manifested to a compensable degree 
within one year of service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In regard to the issues of service connection for dizziness, 
migraine headaches, and a low back disorder, the evidence 
shows that the veteran has been provided the proper notices 
and that the RO has satisfied its duty to assist the veteran 
in developing the facts pertinent to those claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A).  Although the veteran 
indicated that she had received treatment in the 1970s and 
1980s from private physicians, she also noted that she could 
not locate any of those records.  Since she did not identify 
the private physicians and has indicated that those records 
are unavailable, the RO need not try to obtain such records 
in order to satisfy the duty to assist.  The RO has obtained 
other private medical records identified by the veteran and 
they have been associated with her claims file.  The veteran 
identified treatment at the VA medical facilities in 
Chattanooga and Murfreesboro, Tennessee, and those records 
have been obtained and associated with her claims file.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic disabilities, including arthritis 
and psychoses, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2000).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

I.  Service Connection for Dizziness and Migraine Headaches

The veteran's service medical records are negative for 
complaints of or treatment for dizziness.  The service 
medical records show that the veteran reported symptoms of 
headache, sore neck and stuffy head in May 1966.  The 
diagnosis was a viral upper respiratory infection with a 
cough.  A migraine headache was not diagnosed.  The service 
medical records are negative for complaints of, treatment 
for, or a diagnosis of migraine headaches.  The discharge 
examination in October 1967 shows that the veteran indicated 
that she did not have dizziness or fainting spells.  In 
addition, she indicated that she did not have frequent or 
severe headaches.  The examination report shows that the 
veteran's head was normal, and there was no diagnosis of 
dizziness or migraine headaches.

Private medical records of treatment from 1979 to 1996, from 
the Family Medical Center in Ft. Oglethorpe, Georgia, show 
that the veteran received treatment for headaches.  Records 
dated in March and April 1979 show that the veteran 
complained of headaches that were very severe, with a dull 
aching pain in the posterior neck and extending up 
bilaterally around the periphery of the scalp into both 
temples and the frontal area.  She had had some nausea but no 
vomiting.  She had a history of similar headaches occurring 
about three months earlier without aura.  There was 
tenderness in the posterior neck musculature and occipital 
musculature, eyes, ears, nose and throat were essentially 
negative with no papilledema.  The cranial nerves were 
normal.  The neck was supple but caused pain with full 
flexion.  The assessment was muscle contraction headaches.  
These medical records do not contain a medical opinion that 
the veteran's headaches were related to her period of service 
from 1966 to 1967.

The veteran's claims file also contains treatment records 
from a private physician, Richard A. Krause, M. D.  However 
those records show only treatment for a gastrointestinal 
problem and are silent as to complaints of, treatment for, or 
a diagnosis of migraine headaches and dizziness.

A VA outpatient treatment record dated in November 1995 notes 
that the veteran reported a long history of migraines since 
she was 15 years old.  None of the VA medical records show 
that the veteran had migraine headaches or dizziness related 
to her period of service.

At a VA examination in October 1996, the veteran reported 
that she had had trouble with migraine headaches since she 
was 16 years old.  However, the enlistment examination dated 
in November 1965 shows that the veteran denied having 
frequent or severe headaches, no chronic headaches or 
migraine headaches were shown during service, and at the 
discharge examination in October 1967, the veteran reported 
that she had no frequent or severe headaches.  Moreover, none 
of the medical records after service relate any diagnosed 
headaches to the veteran's period of service.  The examiner 
at the October 1996 VA examination also did not provide a 
medical opinion that the veteran's complaints of migraine 
headaches and dizziness were related to her period of service 
approximately 30 years earlier.

The veteran testified at a hearing in September 1997 before a 
hearing officer at the RO.  She stated that, before military 
service, she had had headaches as a child but had 
"outgrown" them.  According to the veteran, she did not 
have headaches from the age of 16 until she began to have 
back problems during service.  She testified that she 
believed that her headaches were related to her back problem.  
The veteran also testified that she was not aware of any 
records prior to 1979 that might be available to support her 
claim.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, D.C., 
in June 1998.  She testified that she was treated for and 
diagnosed with migraine headaches prior to entering the 
military, but that they were under control before she joined 
the military and after a back injury in service, the 
headaches began again.  She testified that she had at least 
two migraines each month and that they lasted from four to 10 
days.  The veteran indicated that she was currently receiving 
treatment for migraine headaches at the VA.

The veteran was hospitalized at a VA hospital from August to 
September 1998 for participation in the Blind Rehabilitation 
Program where she received treatment for her diagnosed 
blindness secondary to cataracts.  The other diagnoses were 
congestive heart failure, degenerative joint disease, 
hypoglycemia, and emphysema.  There were no diagnoses of 
dizziness or migraine headaches.

An examination report from the Diagnostic Center in 
Chattanooga, Tennessee, dated in February 1999, shows that 
the veteran reported a history of migraine headaches 
beginning in childhood and then recurring in the 1960s.  She 
currently reported averaging two migraine attacks per month.  
The diagnoses included history of migraine headaches.  There 
was no medical opinion that the veteran's current migraine 
headaches were related to her period of service.

After reviewing all the evidence of record, the Board finds 
that the veteran's current migraine headaches are not related 
to her period of service and were not incurred in or 
aggravated by service.  Although the veteran contends that 
she had migraine headaches prior to service which were under 
control when she entered service, and that she began to 
experience migraine headaches again after she injured her 
back in service, the medical evidence does not support her 
claim.  The service medical records show only one instance of 
symptoms of headaches and it was related to a diagnosis of 
upper respiratory infection, not to migraine headaches.  None 
of the medical evidence of record demonstrates that the 
current migraine headaches are related to the veteran's 
period of service.  There is no evidence of dizziness in 
service, or current dizziness related to service.  
Accordingly, the claim for service connection for dizziness 
and migraine headaches is denied.

II.  Service Connection for a Low Back Disability

The service medical records show that at the enlistment 
examination, the veteran did not complain of back problems 
and, on examination, her spine was normal.  A service medical 
record dated in November 1966 notes that the veteran 
requested that her back be evaluated for severe swayback.  A 
record dated in December 1966 notes a provisional diagnosis 
of kyphosis an/or scoliosis with lower back syndrome.  
However, the radiographic report notes that the veteran had a 
normal lumbosacral spine and pelvis.  Another record dated in 
June 1967 shows that the veteran complained of recurrent back 
pain with a history of swayback.  It was noted that she sat 
on a poor chair.  An orthopedic evaluation report dated in 
July 1967 notes that the veteran had a history of back pain 
starting at the tip of her spine and going up to her neck.  
She had had no accidents.  On examination, she had a normal 
appearing back with full range of motion.  A neurological 
examination was normal.  It was noted that she had some tight 
hamstrings but no positive straight leg raise.  She was to be 
started on low back exercises.  Service medical records dated 
later in July 1967 show that the veteran was doing low back 
exercises and that she had recurrent back pain which was 
aggravated by long standing and walking.  It was noted that 
the objective findings were negative.  It was indicated that 
she could try physical therapy.  At the discharge examination 
in October 1967, the veteran indicated that she had recurrent 
back pain.  The examination report, however, noted that her 
spine was normal.

In a statement dated in September 1996, the veteran noted 
that she had not seen a doctor for her back problems until 
she went to a VA outpatient clinic in Chattanooga, beginning 
in October 1995.  Accordingly, the veteran has acknowledged 
that there are no medical records of treatment of a back 
disorder after service until 1995.

The VA outpatient treatment records, however, basically 
concern treatment for the veteran's psychiatric disorders.  
The VA outpatient treatment records contain no evidence to 
support the veteran's claim that her current back disorder is 
related to service.

Medical records from the Family Medical Center dated from 
February 1979 to August 1996 include treatment for chronic 
back pain.  Other private treatment records from Dr. Krause 
are silent as to any back disorder.

VA examinations in October 1996 show that the veteran 
reported that she had had back problems since being in the 
United States Army.  She also reported that she had developed 
arthritis.  X-rays taken in October 1996 demonstrate that the 
veteran has osteoarthritis in the lumbar spine and minimal 
osteoarthritis in the cervical spine.  The examiners, 
however, did not relate the veteran's current low back 
disability to her period of service approximately 30 years 
earlier.

At the hearing in September 1997, the veteran testified that, 
while in the service, she did a lot of drilling and woke up 
one day with a burning sensation and a lot of pain from the 
middle of her back down to approximately halfway down her 
calf.  She stated that she had burst blood vessels behind her 
knees and was put on light duty for six to eight weeks.  
According to the veteran, the doctor told her that she should 
be put in a back brace for two years.  The veteran also 
testified that she had been hospitalized in the early 1970s 
for nine days and received treatment for her back problems.  
However, she also stated that the doctor who treated her was 
deceased and his records were not available.

At the videoconference hearing before the undersigned in June 
1998, the veteran testified that she had had no problems with 
her back in the military until she did a lot of field 
practice and then woke up one morning with a burning 
sensation from her lower spine down to the back of her knees.  
She again testified that she had burst blood vessels and was 
put on light duty for six to eight weeks thereafter.  The 
veteran stated that the doctor recommended that she wear a 
back brace for two years but she never wore a back brace 
during service.  She also stated that a doctor in service 
informed her that she had scoliosis.  According to the 
veteran, nothing 
happened after service that could have caused her current 
back problems.  The veteran testified that she was currently 
on pain medication for muscle spasms in her back and that she 
received the medication from the VA outpatient clinic in 
Chattanooga.

As noted above, from August to September 1998, the veteran 
was hospitalized at a VA hospital for participation in the 
Blind Rehabilitation Program.  One of the diagnoses noted was 
degenerative joint disease.  This disability was not treated 
during the hospitalization and there is no medical opinion 
that it was due to the veteran's period of service.

An examination report dated in February 1999 from the 
Diagnostic Center in Chattanooga, Tennessee, shows that the 
veteran reported that she had had low back pain since 1966.  
It was noted that the veteran did not recall a specific 
injury to her back.  The diagnoses included chronic lumbar 
spine strain.  It was indicated that x-rays of the lumbar 
spine revealed mild osteoarthritic changes in the lower 
lumbar facet joints.  The examiner noted that the patient had 
had chronic low back pain for more than thirty years.  
However, as the record does not indicate that the examiner 
reviewed the veteran's service medical record and claims 
folder, this comment was based solely on the medical history 
reported by the veteran.

After reviewing all the evidence of record, the Board finds 
that the veteran's current low back disorder is not related 
to her period of service and were not incurred in or 
aggravated by service.  The service medical records are 
negative for a chronic back disorder, as evidenced by the 
negative discharge examination report.  X-rays in service 
were negative for an objective low back disability.  Although 
the evidence shows that the veteran currently has 
osteoarthritis in the lumbar spine, there is no evidence of 
arthritis of the lumbar spine manifested to a compensable 
degree within one year of separation from service.  Moreover, 
there is no evidence that the current osteoarthritis of the 
lumbar spine is related to the veteran's period of service.  
Accordingly, the claim for service connection for a low back 
disability is denied.


ORDER

Service connection for dizziness and migraine headaches is 
denied.

Service connection for a chronic low back disorder is denied.


REMAND

The veteran's service medical records show that in August 
1966 she was diagnosed with anxiety reaction.  Another record 
dated in August 1996 notes that the veteran had been recently 
experiencing fits of depression with spontaneous crying 
episodes.  The provisional diagnosis was depressive reaction 
with anxiety.  The consultation report noted that the veteran 
had had a recent, moderate neurotic depressive reaction which 
lasted about four weeks and remitted when she began to date 
the man she planned to marry in four days.  The couple was 
quarreling.  The physician noted that this was an acute 
recent depression which was usually amenable to conversation 
therapy, which the veteran was encouraged to pursue.  A 
record dated in September 1966 shows that the veteran took 
nine Elavil about two hours earlier because she was 
despondent about a fight with her boyfriend.  Another record 
dated in May 1967 shows that the veteran was having personal 
problems which were affecting her health.  She was depressed 
because she could only see her husband rarely since most of 
the time they were on different shifts.  However, at the 
discharge examination in October 1967, the veteran reported 
that she had had no frequent trouble sleeping, no frequent or 
terrifying nightmares, no depression or excessive worry, and 
no nervous trouble of any sort.  On examination, the veteran 
was found to have a normal psychiatric disposition.

The Board finds that additional development is necessary in 
order to determine whether the veteran's current psychiatric 
disorder is related to the psychiatric problems she 
experienced during service.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000)(to be codified at 38 U.S.C.A. § 5103A).

At a VA examination in October 1996, to include evaluation of 
manic depression, the examiner noted that since service the 
veteran had received treatment at Fort Oglethorpe in Georgia, 
Adamson State Clinic in Alpharetta, and a private clinic 
called North Pine.  It does not appear that the RO has 
attempted to obtain such records. 

In addition, at the VA examination in October 1996, the 
examiner diagnosed bipolar II disorder and did not indicate 
whether this was related to her symptoms in service.  In 
addition, the examination report does not indicate that the 
examiner reviewed the veteran's claims file, including her 
service medical records.  Accordingly, the examination was 
inadequate and the veteran should be provided with another VA 
examination by a specialist in psychiatric disorders and 
should provide a medical opinion, after a review of the 
veteran's service medical records, whether any current 
psychiatric disorder is related to the symptoms in service.

Accordingly, further appellate consideration will be deferred 
and this issue is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that she provide the names, 
addresses, and approximate dates of 
treatment of all private physicians who 
have treated 
her for a psychiatric disorder, in 
particular, regarding treatment received 
at Fort Oglethorpe, Adamson State Clinic, 
and North Pine.  In addition, she should 
be requested to furnish the RO with 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA physician she 
identifies.  Copies of the medical 
records from all sources she identifies 
should then be requested.  All records 
obtained should be added to the claims 
folder.

2.  The RO should again contact the VA 
medical facilities in Chattanooga and 
Murfreesboro and request any additional 
VA clinical records regarding treatment 
received by the veteran for her 
psychiatric disability which are not 
already of record.  All records obtained 
should be added to the claims folder.

3.  Then the veteran should be scheduled 
for a VA examination by a psychiatrist.  
The veteran's claims file and a copy of 
this remand must be made available to the 
examiner.  The examiner should 
specifically note whether the claims file 
was reviewed.  All appropriate tests 
should be completed and the results 
reported in detail, including all 
diagnosed psychiatric disorders.  The 
examiner should be requested to review 
the veteran's service medical records and 
provide a medical opinion whether it is 
at least as likely as not that any 
currently diagnosed psychiatric disorder 
is related to the symptoms in service.  

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

